United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2480
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Rosemary Quiroz,                         *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 10, 2004
                                  Filed: July 9, 2004
                                  ___________

Before LOKEN, Chief Judge, BOWMAN and WOLLMAN, Circuit Judges.
                             ___________

BOWMAN, Circuit Judge.

        After serving concurrent sixty-month sentences imposed after she pleaded
guilty to two conspiracy charges, Rosemary Quiroz began a five-year term of
supervised release on June 12, 1998. On March 10, 2003, the District Court1 revoked
this term of supervised release and sentenced Quiroz to a further prison term of thirty-
six months. Quiroz appeals.




      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       In February 1995, Quiroz pleaded guilty to charges of conspiracy to distribute
cocaine and conspiracy to unlawfully acquire and possess food stamps. In late
August 1995, Quiroz received a downward departure for her substantial cooperation
and was sentenced to concurrent sixty-month terms of imprisonment for both
offenses, followed by three years of supervised release for the food-stamp offense and
five years of supervised release for the cocaine offense. Among the various
conditions of release, Quiroz was prohibited from committing further federal, state
or local crimes and from consuming or possessing alcoholic beverages and controlled
substances. Quiroz was further required to satisfactorily participate in a community
treatment center program.

       On November 9, 2002, Quiroz was arrested for driving under the influence of
alcohol. On November 20, 2002, Quiroz's probation officer filed a Violation Report
with the District Court and alleged that Quiroz had violated the conditions of her
supervised release by committing a further criminal offense, by consuming alcoholic
beverages, and by failing to satisfactorily participate in a community treatment center
program. In response to the Violation Report, the District Court issued an arrest
warrant and Quiroz was arrested on November 26, 2002. After her arrest, Quiroz was
interviewed by United States Customs Service Agent James Cheatham about her
involvement in a cocaine-distribution ring. On December 5, 2002, the government
filed a motion to revoke Quiroz's supervised release. The next day, the government
filed a supplemental Violation Report with the Court and alleged that Quiroz had
further violated the conditions of her supervised release by possessing and
distributing cocaine. After numerous continuances, the District Court held a
revocation hearing on March 10, 2003.

      At the hearing, Quiroz admitted that she had consumed alcohol during her
release, that she had returned to her community treatment center while under the
influence of alcohol, and that she had gone to unauthorized locations during the three
months that preceded her arrest. She denied illegally possessing or distributing

                                         -2-
cocaine during her term of supervised release. The government's sole witness at the
revocation hearing was Agent Cheatham. He testified that after he provided Quiroz
with Miranda warnings, she waived her rights, admitted to the possession and
distribution of cocaine, and identified numerous individuals as customers or
suppliers. He also testified that he discovered cocaine in Quiroz's wallet, which he
had searched while conducting an inventory search after her arrest. Cheatham
prepared an arrest report that was provided to Quiroz's probation officer, and the
information set forth in this report formed the basis for the December Violation
Report provided to the Court. Cheatham sent the powder discovered in the wallet to
the Independence Crime Laboratory, which analyzed the substance and prepared a
report that concluded the substance was indeed cocaine. The cocaine and the
laboratory report were admitted into evidence at the revocation hearing. Quiroz's
attorney moved to continue the revocation hearing in order to review Cheatham's
arrest report, the laboratory report and the December Violation Report, all of which
he claimed not to have seen prior to the hearing. He never sought the December
Violation Report from the attorney who previously represented Quiroz nor did he ask
the government for any materials prior to the hearing. The District Court denied the
motion to continue, found the United States had proved Quiroz had possessed and
distributed cocaine during her supervised release, revoked her release, and imposed
a further prison term of thirty-six months.

       Quiroz argues that the District Court erred in denying her motion to continue
the revocation hearing. Trial courts are to be given "broad discretion when ruling on
requests for continuances," which "should be granted only when the party requesting
one has shown a compelling reason." United States v. Cotroneo, 89 F.3d 510, 514
(8th Cir.), cert. denied 519 U.S. 1018 (1996). Quiroz has failed to show a compelling
reason why the hearing should have been continued. The District Court did not abuse
its broad discretion when it refused to continue Quiroz's revocation hearing.




                                        -3-
        Quiroz argues that she had a compelling reason for requesting the continuance
because she had not been provided with the three reports and needed additional time
to review these reports for potentially exculpatory or impeachment materials. See
Giglio v. United States, 405 U.S. 150, 154 (1972); Brady v. Maryland, 373 U.S. 83,
87 (1963). Quiroz asserts that the government's failure to provide the reports prior
to her revocation hearing was a Brady violation. Because the Brady claim that is
argued in this appeal was not presented to the District Court, our review is only for
plain error. United States v. Greatwalker, 356 F.3d 908, 911 (8th Cir. 2004) (per
curiam). We may reverse on a forfeited point of error such as this only if the error
was plain and it affected the defendant's substantial rights. United States v. Olano,
507 U.S. 725, 732 (1993); see also Fed. R. Crim. P. 52 (b). Under plain error review,
reversal is appropriate only if the error "'seriously affect[ed] the fairness, integrity or
public reputation of [the hearing].'" Olano, 507 U.S. at 736 (quoting United States
v. Atkinson, 291 U.S. 157, 160 (1936)). Quiroz has failed to meet this high threshold.
To establish a Brady violation, Quiroz must show that the prosecution suppressed
material evidence that was favorable to her. See Greatwalker, 356 F.3d at 911.
Quiroz fails to come even close to meeting these requirements. Cheatham personally
testified to, and was cross-examined on, the matters detailed in the reports, the
contents of which include admissions by Quiroz that she was involved in the
distribution of cocaine. These reports appear to have no exculpatory value
whatsoever, and, in fact, include inculpatory evidence in the form of multiple
admissions by Quiroz of violations of the conditions of her supervised release. There
being no evidence whatsoever of a Brady violation, much less any plain error
regarding a Brady violation, Quiroz's attempt to show a compelling reason for the
requested continuance fails.

      The judgment of the District Court is affirmed.
                     ______________________________




                                           -4-